      Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 1 of 34 PageID #:1



                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 DIAMOND MOTORWORKS, individually
 and as the representatives of a class of
 similarly situated persons and entities,          Civil Action No. 1:19-cv-06950

        Plaintiff(s),

 v.                                                JURY DEMANDED

 WYNDHAM DESTINATIONS, INC, RCI,
 LLC, and JOHN DOE DEFENDANTS,

        Defendants.


                                CLASS ACTION COMPLAINT

       NOW COMES the Plaintiff, DIAMOND MOTORWORKS (“Plaintiff”), by through its

attorney, James C. Vlahakis, and asserts this this putative class action pursuant to the

Telephone Consumer Protection Act of 1991, 47 USC §227, et seq. (at times the “TCPA”)

and Federal Rule of Civil Procedure 23(a) and 23(b)(3):

                           I.    Parties, Jurisdiction and Venue

       1.     Plaintiff is an Illinois corporation, located in Lisle, Illinois.

       2.     Plaintiff maintains a telephone number, (630) 579-5920 (the “Facsimile

Number”), which is connected to a device that utilizes hardware and software to allow

the device to receive, store and print facsimiles (the “Facsimile Machine”).

       3.     The Facsimile Machine is located within this District.

       4.     Defendant Wyndham Destinations, Inc. (“Wyndham”), is incorporated in

the State of Delaware with is principal office located at 6277 Sea Harbor Drive, Orlando,

Florida 32821.




                                               1
     Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 2 of 34 PageID #:1



      5.     Wyndham’s registered agent is Corporate Creations Network, Inc., and for

the purposes of serving Wyndham, Corporate Creations Network, Inc. is located at

11380 Prosperity Farm Road Suite 221E, Palm Beach Gardens, Florida 33410.

      6.     Defendant RCI is a limited liability company organized and existing under

the laws of the State of Delaware, with its principal place of business located at 14

Sylvan Way, Parsippany, New Jersey 07054.

      7.     RCI’s registered agent is Corporate Creations Network Inc., and for the

purposes of serving RCI, Corporate Creations Network, Inc. is located at 3411 Silverside

Road, Tatnall Building, Ste. 104, Wilmington, Delaware 19810.

      8.     Wyndham and RCI are a corporate entity of some type or an individual and

therefore is a “person” as defined by 47 U.S.C. §153(39).

      9.     Upon information and belief, the currently unknown JOHN DOE

DEFENDANTS are affiliates of RCI.

      10.    Alternatively, upon information and belief, the currently unknown JOHN

DOE DEFENDANTS are affiliates of Wyndham.

      11.    Upon information and belief, the JOHN DOE DEFENDANTS send

unsolicited advertising facsimiles on behalf of and for the financial benefit of RCI, with

RCI’s knowledge and approval.

      12.    Upon information and belief, the JOHN DOE DEFENDANTS send

unsolicited advertising facsimiles on behalf of and for the financial benefit of Wyndham,

with Wyndham’s knowledge and approval.

      13.    As detailed below in Section VI, Wyndham and RCI are each vicariously

liable for any violations of the TCPA caused by the JOHN JOE DEFENDANTS.

      14.    The JOHN DOE DEFENDANTS are a corporate entity of some type or an

individual and therefore is a “person” as defined by 47 U.S.C. §153(39).




                                            2
     Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 3 of 34 PageID #:1



       15.    This Court has personal jurisdiction over Defendants because they

transacted business within this judicial district through its actions of sending over forty

unsolicited advertisements facsimile transmission to telephone facsimile machines

located within the State of Illinois, and in particular, this judicial district.

       16.    As detailed below, Defendants have also committed tortious acts within

this judicial district by and through the sending of unsolicited facsimile advertisements

to Plaintiff, and upon information and belief, to other similar unsolicited advertising

facsimiles to this judicial district.

       17.    Venue is proper because the subject facsimiles were sent to and received

within this judicial district.

       18.    Supplemental jurisdiction exists for Plaintiff’s state law claim under the

Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS 505/1, et seq.

                                 II.    Summary Of The TCPA

       19.    The TCPA makes it unlawful for any person to “use any telephone

facsimile machine, computer or other device to send, to a telephone facsimile machine,

an unsolicited advertisement.” 47 U.S.C. §227(b)(1)(C).

       20.    “The term ‘unsolicited advertisement’ means any material advertising the

commercial availability or quality of any property, goods, or services which is

transmitted to any person without that person's prior express invitation or permission,

in writing or otherwise.” 47 U.S.C. §227(a)(5).

       21.    “The term ‘telephone facsimile machine’ means equipment which has the

capacity (A) to transcribe text or images, or both, from paper into an electronic signal

and to transmit that signal over a regular telephone line, or (B) to transcribe text or

images (or both) from an electronic signal received over a regular telephone line onto

paper.” 47 U.S.C. §227(a)(3).




                                              3
     Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 4 of 34 PageID #:1



      22.    Congress enacted the TCPA to combat unsolicited facsimiles:

             Congress also took account of the “interference, interruptions, and
             expense” resulting from junk faxes, emphasizing in the same Report
             that “[i]n addition to the costs associated with the fax
             advertisements, when a facsimile machine is receiving a fax, it may
             require several minutes or more to process and print the
             advertisement. During that time, the fax machine is unable to
             process actual business communications.”

See, Rules and Regulations Implementing the Telephone Consumer Protection Act of

1991, Report and Order, 18 FCC Rcd 14014, 14131-32 (2003) (the “2003 TCPA Report

and Order”) at para. 201 (quoting H.R. REP. NO. 102-317 at 25 (1991)).1

      23.    Unsolicited facsimiles prevent telefax machines from receiving authorized

facsimiles, prevent their use for authorized outgoing facsimiles, cause undue wear and

tear on the recipients’ telefax machines, and require additional labor to attempt to

discern the source and purpose of the unsolicited advertising message.

      24.    The prohibitions of TCPA is not limited to unsolicited facsimiles that are

sent to “conventional stand-alone telephone facsimile machine.”

      25.    According to the FCC’s 2003 TCPA Report and Order:

             We conclude that faxes sent to personal computers equipped with,
             or attached to, modems and to computerized fax servers are subject
             to the TCPA’s prohibition on unsolicited faxes . . . . The record
             confirms that a conventional stand-alone telephone facsimile
             machine is just one device used for this purpose; that developing
             technologies permit one to send and receive facsimile messages in
             a myriad of ways. Today, a modem attached to a personal computer
             allows one to transmit and receive electronic documents as faxes.
             “Fax servers” enable multiple desktops to send and receive faxes
             from the same or shared telephony lines.

             The TCPA’s definition of “telephone facsimile machine” broadly
             applies to any equipment that has the capacity to send or receive
             text or images. The purpose of the requirement that a “telephone
             facsimile machine” have the “capacity to transcribe text or images”
             is to ensure that the prohibition on unsolicited faxing not be
             circumvented. Congress could not have intended to allow easy

1
 The 2003 TCPA Report and Order can be found at the following web address:
https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-153A1.pdf.



                                            4
     Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 5 of 34 PageID #:1



             circumvention of its prohibition when faxes are (intentionally or not)
             transmitted to personal computers and fax servers, rather than to
             traditional stand-alone facsimile machines.

See, FCC’s 2003 TCPA Report and Order at paras. 200, 201.

      26.    Pursuant to the TCPA, the person or entity sending an advertising

facsimile bears the burden of proof as to whether it had permission of the facsimile

recipient to send an unsolicited facsimile advertisement. 47 U.S.C. §227(b)(1)(C)(i).

      27.    One way a sending party can demonstrate permission is through

demonstrating an established business relationship (an “EBR”) with the receiving party.

      28.    The burden of proving EBR is on the party that sends a facsimile.

      29.    According to the Report and Order and Third Order on Reconsideration

(the “2006 FCC Order”).

             12. To ensure that the EBR exemption is not exploited, we conclude
             that an entity that sends a facsimile advertisement on the basis of
             an EBR should be responsible for demonstrating the existence of
             the EBR. The entity sending the fax is in the best position to have
             records kept in the usual course of business showing an EBR, such
             as purchase agreements, sales slips, applications and inquiry
             records. We emphasize that we are not requiring any specific
             records be kept by facsimile senders. Should a question arise,
             however, as to the validity of an EBR, the burden will be on the
             sender to show that it has a valid EBR with the recipient.

                                         ***

             14. In the event a recipient complains that its facsimile number
             was not provided to the sender, the burden rests with the sender
             to demonstrate that the number was communicated in the context
             of the EBR.

             15. . . . We also reiterate that senders of facsimile advertisements
             must have an EBR with the recipient in order to send the
             advertisement to the recipient’s facsimile number. The fact that the
             facsimile number was made available in a directory, advertisement
             or website does not alone entitle a person to send a facsimile
             advertisement to that number.

See, https://apps.fcc.gov/edocs_public/attachmatch/FCC-06-42A1.pdf.




                                            5
     Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 6 of 34 PageID #:1



       30.    The TCPA prohibits the sending of unsolicited advertising facsimiles to

traditional, stand-alone facsimiles machines, as well as computerized facsimile delivery

systems.

       31.    The TCPA authorizes an aggrieved person to be awarded statutory

damages of $500 for each unlawful facsimile. 47 U.S.C. § 227(b).

       32.    The TCPA allows a court "in its discretion" to increase the award up to a

maximum of treble damages where a defendant "willfully or knowingly violated" the

statute. 47 U.S.C. § 227(b)(3). "Willfully" and "knowingly" are not defined by any specific

section of the TCPA.

       33.    The Communications Act of 1943, which contains the TCPA, defines acting

"willfully" as a voluntary act, but does not require knowledge that the act violates the

statute. The terms "willfully" or "knowingly" simply require that the actions of

Defendant(s) to be intentional or volitional, as opposed to accidental or inadvertent.

Plaintiff is not required to demonstrate that Defendant(s) must have known that the

conduct would violate the statute. See Sengenberger v. Credit Control Services, Inc., 2010

U.S. Dist. LEXIS 43874, 2010 WL 1791270, at *6 (N.D. Ill. May 5, 2010), [*22] adhered

to on reconsideration, No. 09 C 2796, 2010 U.S. Dist. LEXIS 142528, 2010 WL 6373008

(N.D. Ill. June 17, 2010).

       34.    The plain language of 47 U.S.C. § 227(b) makes the sender of an

unauthorized commercial facsimile strictly liable, so interpreting "willfully" as requiring

a volitional act. Plaintiff "need not prove that [D]efendant[s] had knowledge of the TCPA's

provisions in order to establish that the [D]efendant[s] willfully or knowingly violated the

TCPA." Stewart v. Regent Asset Mgmt. Solutions, 2011 U.S. Dist. LEXIS 50046, 2011 WL

1766018, at *2 (N.D. Ga. May 4, 2011) (citing Charvat v. Ryan, 116 Ohio St. 3d 394,

2007-Ohio-6833, 879 N.E.2d 765, 770).




                                             6
     Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 7 of 34 PageID #:1



    III.     Defendants’ Affiliations, Businesses and Facsimile Based Marketing

       35.     Wyndham is the hospitality and vacations industries.

       36.     Wyndham is the parent company of RCI.

       37.     RCI is a brand and subsidiary of Wyndham.

       38.     RCI is in business of timeshare properties.

       39.     As depicted by Wyndham’s “about-Wyndham” webpage, it describes itself

as, “the world’s largest vacation ownership, exchange and rental company.”




See, https://www.wyndhamdestinations.com/about-wyndham/our-company

       40.     The above website image existed during 2019, and was screen capture on

October 22, 2019.

       41.     According to Wyndham’s 2018 annual report (“annual report”), Wyndham

has “over 4,300 affiliated resorts through RCI.”

       42.     The relevant portion of Wyndham’s annual report is depicted below:




                                            7
     Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 8 of 34 PageID #:1




       43.     According to Wyndham’s annual report, Wyndham uses several marketing

channels including “direct mail, email, social media, telemarking, online distribution

channels, brochures and magazines.”

       44. The relevant portion of Wyndham’s annual report is depicted below:




       45.     Furthermore, Wyndham uses “marketing alliance” and “telemarketing

efforts” in relation to its sales and marketing activities, according to its annual report.

       46.      The relevant portion of the annual report is depicted below:




       47.     According to Wyndham’s annual report, Wyndham relies on third-party

service provides and he relevant portion of Wyndham’s annual report is depicted in the

below image:




                                             8
     Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 9 of 34 PageID #:1




         48.    In October 2019, RCI’s website stated that it “remains the leader in

vacation exchange.”




See, https://www.rci.com/pre-rci-en_US/explore-rci/about-rci/about-rci-

index.page?track1=Navigation_Prelogin&track2=About&track3=Text:About_RCI

         49.    The above screen capture was obtained on October 22, 2019.

         50.    According to Wyndham’s annual report, RCI is Wyndham’s exchange and

rental brand.

         51.    The relevant portion of Wyndham’s annual report related to RCI is depicted

below:




                                             9
     Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 10 of 34 PageID #:1




         52.   According to RCI’s 2017-2018 Disclosure Guide, “some officers and/or

directors of Wyndham Worldwide may from time to time serve as officers and/or

directors of RCI.”2

         53.   The relevant portion of RCI’s 2017-2018 Disclosure Guide is depicted

below:




         54.   Upon information and belief, the JOHN DOE DEFENDANTS send

unsolicited advertising facsimiles on behalf of Wyndham and RCI in an effort to help

Wyndham and RCI avoid being sued for violating the TCPA.

         55.   Upon information and belief, Wyndham and RCI authorized the sending of

unsolicited advertising facsimiles to Plaintiff and other persons to promote Wyndham

and RCI products and services.




2
 On May 31, 2018, Wyndham changed its name from “Wyndham Worldwide Corporation” to “Wyndham
Destinations, Inc.”



                                                10
    Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 11 of 34 PageID #:1



                            IV.    The Subject Facsimile

      56.    On April 17, 2019, one or more of the Defendants sent (or caused to be

sent) the below unsolicited facsimile advertisement to Plaintiff’s Facsimile Number (the

“Subject Facsimile”):




                                          11
    Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 12 of 34 PageID #:1



      57.     The Subject Facsimile promotes the commercial availability of: “5 Days

All Inclusive in our 5 Star Resort” and the Subject Facsimile was sent by one or more of

the Defendants without Plaintiff’s prior express invitation or permission, in writing or

otherwise.

      58.     The Subject Facsimile states in part: “Enjoy Unlimited Meals and Drinks,

Free Scuba Lessons, Free Kayaks, Free bicycles, Free Nightly Entertainment and Free

Tennis and more” and lists the following number “1-888-212-9408.”

      59.     The Subject Facsimile is an “unsolicited advertisement” as defined by 47

U.S.C. §227(a)(5) based upon is promotion and offer to sell vacation packages to Plaintiff

and other similarly situated persons.

      60.     One or more of the Defendants knew of and authorized the sending of the

Subject Facsimile.

      61.     Upon information and belief, the toll-free telephone number on the Subject

Facsimile, 1-888-212-9408, is registered and/or affiliated with one or more of the

Defendants.

      62.     For example, if a recipient of a facsimile like the one sent to Plaintiff dials

the number provided on the Subject Facsimile, the recipient would be connected to an

employee, agent, or representative of one or more of the Defendants.

      63.     If a recipient of a facsimile like the one sent to Plaintiff would call the

number provided on the Subject Facsimile and was connected with a live person, and

thereafter asked for the name of the company promoting or selling the vacation

packages, the person on the other end of the call would provide RCI full corporate name

and/or one of RCI’s websites, https://rci-promotions.com/index.html




                                             12
    Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 13 of 34 PageID #:1




      64.    Alternatively, if a recipient of a facsimile like the one sent to Plaintiff would

call the number provided on the Subject Facsimile and was connected with a live

persons, and thereafter asked for the name of the company promoting or selling the

vacation packages, the person on the other end of the call would provide RCI full

corporate   name    and/or    one    of   RCI’s   website    https://www.rci.com/pre-rci-

en_US/special-offers/.

      65.    As screen capture of this website is depicted below:




                                            13
     Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 14 of 34 PageID #:1




       66.    RCI and Wyndam promote resorts, timeshares and vacation packages

through the composition of and sending of similar unsolicited advertisements to

consumers in this State.

       67.    Plaintiff did not consent to, request or otherwise solicit the Subject

Facsimile.

       68.    The sending of the Subject Facsimile by one or more of the Defendants

violated the TCPA.

       69.    The Subject Facsimile is representative of Defendants’ unlawful conduct

towards other Illinois based recipients of identical or similar unsolicited facsimiles.

       70.    Accordingly, on behalf of itself and all others similarly situated, Plaintiff

brings this civil action to certify a class of persons and entities who were sent facsimile




                                            14
     Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 15 of 34 PageID #:1



advertisements, by one or more of the Defendants, without their prior express invitation

or permission.

                             V.     Violations of the TCPA

       71.    The Subject Facsimile, by offering five (5) days in a resort, was and is an

“unsolicited advertisement” as defined by 47 U.S.C. §227(a)(5) because the Subject

Facsimile advertised and promoted the commercial availability of property, goods

and/or services.

       72.    As set forth above, one or more of the Defendants sent the Subject

Facsimile to the Facsimile Number.

       73.    The Subject Facsimile was transmitted by one or more of the Defendants

individually or collectively without Plaintiff’s “prior express invitation or permission, in

writing or otherwise.” 47 U.S.C. §227(a)(5).

       74.    To the best of Plaintiff’s knowledge, information and belief, none of the

Defendants has or had a prior established business relationship with Plaintiff.

       75.    Plaintiff’s receipt of the Subject Facsimile caused Plaintiff to suffer

concrete and actual harm. For example, Plaintiff, as recipient of the Subject Facsimile,

temporarily lost the use of its Facsimile Machine and its paper, ink and toner for a

period of time.

       76.    Further, receiving, viewing and printing the Subject Facsimile wasted the

Plaintiff’s valuable time and the time of one of its employees. The time wasted to review

the Subject Facsimile could have been spent on something else.

       77.    The transmission of the Subject Facsimile interrupted and disturbed

Plaintiff’s right of privacy and right to not be disturbed with unsolicited advertising

facsimiles.




                                            15
     Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 16 of 34 PageID #:1



       78.    The transmission of the Subject Facsimile to Plaintiff’s Facsimile Number

tied up Plaintiff’s Facsimile Number, caused Plaintiff’s Facsimile Machine to use data,

resulted in the unnecessary use of computer storage space and unauthorized usage of

the Facsimile Machine’s software and hardware.

       79.    Contacting the sender of an unsolicited facsimile for the purpose of telling

the sending party to stop sending unsolicited facsimiles wastes the time of the recipient.

                 VI.    Vicarious Liability for Violations of the TCPA

       80.    As a “seller[s]” of “unsolicited advertisements,” Wyndham and RCI can be

vicariously liable for utilizing third-parties to send unsolicited advertising facsimiles to

Plaintiff and other persons.

       81.    "Absent a clear expression of Congressional intent to apply another

standard, the Court must presume that Congress intended to apply the traditional

standards of vicarious liability with which it is presumed to be familiar, including the

alter ego and agency doctrines." Thomas v. Taco Bell Corp., 879 F. Supp.2d 1079, 1084

(C.D. Cal. 2012).

       82.    Vicarious liability and agency principles apply under the TCPA to hold a

party responsible and liable for TCPA violations committed by a third-party vendor. For

example, in Gomez v. Campbell-Ewald Co., 768 F.3d 871 (9th Cir. 2014), the plaintiff

alleged that the defendant, Campbell-Ewald Company (“Campbell”), had instructed or

allowed a third-party vendor to send unsolicited text messages on behalf of the United

States Navy –- with whom Campbell-Ewald had a marketing contract. Gomez, 768 F.3d

at 873. Campbell argued that it could not be held liable for the alleged TCPA violations

since it had outsourced the dialing and did not actually make any calls on behalf of its

client. Id. at 877. The Ninth Circuit rejected this argument and ruled that the TCPA

allowed for vicarious liability. Id. at 878-79 (a “defendant may be held vicariously liable




                                            16
     Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 17 of 34 PageID #:1



for TCPA violations where the plaintiff establishes an agency relationship, as defined by

federal common law, between the defendant and a third-party caller.”).

       83.     Wyndham and RCI are vicariously liable for any violations of the TCPA

caused by the JOHN DOE DEFENDANTS because, on information and belief, Wyndham

and RCI received data from the JOHN DOE DEFENDANTS reflecting the Subject

Facsimile in question.

       84.     Wyndham and RCI are vicariously liable for any violations of the TCPA

caused by the JOHN DOE DEFENDANTS because, on information and belief, Wyndham

and RCI compensated the JOHN DOE DEFENDANTS if a person receiving the Subject

Facsimile signs up for the promoted service(s).

                               VII.   Causes of Action

       COUNT I – Individual Claim vs. Wyndham for Violations of the TCPA

       85.     Plaintiff incorporate the above paragraphs as if fully set forth.

       86.     The Subject Facsimile was an unsolicited advertisement as contemplated

by the TCPA.

       87.     The TCPA provides a private right of action to bring this action on behalf

of Plaintiff. 47 U.S.C. §227(b)(3).

       88.     Defendant Wyndham violated the TCPA and the regulations promulgated

thereunder by sending the Subject Facsimile to Plaintiff without Plaintiff’s permission

and without a valid EBR.

       89.     The Subject Facsimiles was intentionally sent to Plaintiff by Wyndham.

       90.     Defendant Wyndham intentionally violated the TCPA by sending or

causing the Subject Facsimile to be sent to Plaintiff without Plaintiff’s permission and

without a valid EBR.

       WHEREFORE, Plaintiff, in its individual capacity, demands judgment in its




                                             17
     Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 18 of 34 PageID #:1



favor and against Defendant Wyndham as follows:

                a.     award Plaintiff up to $1,500 for Defendant’s violation of the TCPA
                       of sending it junk facsimiles without its consent and/or without an
                       EBR;

                b.     enjoin Defendant from additional violations of the TCPA; and

                c.     award pre-judgment interest, costs, and such further relief as the
                       Court may deem just and proper.

             COUNT II – Individual Claim vs. RCI for Violations of the TCPA

       91.      Plaintiff incorporate the above paragraphs as if fully set forth.

       92.      The Subject Facsimile was an unsolicited advertisement as contemplated

by the TCPA.

       93.      The TCPA provides a private right of action to bring this action on behalf

of Plaintiff. 47 U.S.C. §227(b)(3).

       94.      Defendant RCI violated the TCPA and the regulations promulgated

thereunder by sending the Subject Facsimile to Plaintiff without Plaintiff’s permission

and without a valid EBR.

       95.      The Subject Facsimiles was intentionally sent to Plaintiff by RCI.

       96.     Defendant RCI intentionally violated the TCPA by sending or causing the

Subject Facsimile to be sent to Plaintiff without Plaintiff’s permission and without a

valid EBR.

       WHEREFORE, Plaintiff, in its individual capacity, demands judgment in its

favor and against Defendant RCI as follows:

               a.      award Plaintiff up to $1,500 for Defendant’s violation of the TCPA
                       of sending it junk facsimiles without its consent and/or without an
                       EBR;

               b.      enjoin Defendant from additional violations of the TCPA; and

               c.      award pre-judgment interest, costs, and such further relief as the
                       Court may deem just and proper.




                                              18
     Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 19 of 34 PageID #:1




    COUNT III – Individual Claim for Violations of the TCPA vs. All Defendants

       97.     Plaintiff incorporate the above paragraphs as if fully set forth.

       98.     The Subject Facsimile was an unsolicited advertisement as contemplated

by the TCPA.

       99.     The TCPA provides a private right of action to bring this action on behalf

of Plaintiff. 47 U.S.C. §227(b)(3).

       100.    As set forth above, one or more of the JOHN DOE DEFENDANTS violated

the TCPA and the regulations promulgated thereunder by sending the Subject Facsimile

to Plaintiff without Plaintiff’s permission and without a valid EBR.

       101.    The Subject Facsimiles was intentionally sent to Plaintiff by one or more

of the JOHN DOE DEFENDANTS.

       102.    One or more of the JOHN DOE DEFENDANTS intentionally violated the

TCPA by sending or causing the Subject Facsimile to be sent to Plaintiff without

Plaintiff’s permission and without a valid EBR.

       103.    To the extent that one or more of the JOHN DOE DEFENDANTS violated

the TCPA, its or their conduct can be imputed to Wyndham and RCI because when the

JOHN DOE DEFENDANT(s) sent the Subject Facsimile in question, it did so on behalf

of and for the benefit of Wyndham and RCI.

       104.    Wyndham and RCI are vicariously liable for any violations of the TCPA

caused by the one or more of the JOHN DOE DEFENDANTS because, on information

and belief, Wyndham and RCI authorized or instructed the JOHN DOE DEFENDANTS

to send the Subject Facsimile in question.

       WHEREFORE, Plaintiff, in its individual capacity, demands judgment in its




                                             19
     Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 20 of 34 PageID #:1



favor and against all Defendants as follows:

              a.       award Plaintiff up to $1,500 for each JOHN DOE DEFENDANTS’
                       violation of the TCPA of sending it junk facsimiles without its
                       consent and/or without an EBR;

              b.       declare that Wyndham is vicariously liable for any TCPA violations
                       caused by the JOHN DOE DEFENDANTS and require it to pay for
                       any damages awarded in regard to paragraphs a and b;

              c.      declare that RCI is vicariously liable for any TCPA violations caused
                      by the JOHN DOE DEFENDANTS and require it to pay for any
                      damages awarded in regard to paragraphs a and b;

              d.       enjoin all Defendants from additional violations of the TCPA; and

              e.      award pre-judgment interest, costs, and such further relief as the
                      Court may deem just and proper.

                              VIII.   Class Action Allegations

       105.   Plaintiff incorporates Sections I through VII as if fully set forth above.

       106.   Common questions of law and fact apply to the claims of all class

members. The common material questions of fact and law include, but are not limited

to, the following:

                   a. Whether one or more of the Defendants sent unsolicited fax
                      advertisements;

                   b. Whether the facsimiles advertised the commercial availability
                      or quality of property, goods, or services;

                   c. The manner and method one or more of the Defendants used
                      to compile or obtain the list of fax numbers to which they
                      sent the Subject Facsimiles:

                   d. Whether one or more of the Defendants faxed advertisements
                      without first obtaining the recipients’ prior invitation or
                      permission;

                   e. Whether one or more of the Defendants violated the provisions
                      of 47 U.S.C. §227 and the regulations promulgated
                      thereunder;

                   f. Whether Defendants should        be   enjoined   from   faxing
                      advertisements in the future;




                                             20
    Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 21 of 34 PageID #:1



                  g. Whether Plaintiff and the other members of the class are
                     entitled to statutory damages; and

                  h. Whether the Court should award treble damages.

      107.      Plaintiff’s claims are typical of the claims of all class members.

      108.      Plaintiff and other members of the class received the same or similar

facsimiles as the facsimiles sent by or on behalf of one or more of the Defendants

advertising products, goods and services of one or more of the Defendants during the

Class Period.

      109.      Defendants have acted in the same or in a similar manner with respect to

Plaintiff and all the class members by sending Plaintiff and each member of the class

the same or similar facsimiles, which were sent without prior express invitation or

permission.

      110.      Plaintiff is making the same claims and seeking the same relief for itself

and all class members based upon the same federal statute.

      111.      Plaintiff will adequately represent and protect the interests of the class and

has no interest that conflict with absent class members.

      112.      Plaintiff’s counsel, James C. Vlahakis, is an experienced consumer class

action litigator. For example, Mr. Vlahakis has been appointed to serve as a Steering

Committee Member in the case of In re: Apple Inc. Device Performance Litigation, 18-MD-

02827 (N.D. Cal. May 5, 2018).

      113.      Additionally, Mr. Vlahakis has defended and/or prosecuted over two

hundred consumer-based civil actions since 1998.

      114.      The following is a summary of results obtained by Mr. Vlahakis:

                a. Class Action Settlements. In conjunction with class counsel, Mr.
                   Vlahakis has received court approval of approximately two dozen
                   FDCPA based class action settlements. Further, in conjunction
                   with class counsel, courts have approved the following multi-
                   million-dollar TCPA based class action settlements. See, e.g.,In



                                              21
     Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 22 of 34 PageID #:1



                 Re Capital One Telephone Consumer Protection Act Litigation,
                 2012-cv-10064 (N.D. Ill.) ($75 million dollar TCPA based
                 automated dialing system settlement); Prater v. Medicredit, Inc.,
                 2014-cv-0159 ($6.3 million dollar TCPA based automated
                 dialing system wrong party settlement); INSPE Associates v. CSL
                 Biotherapries, Inc. (N.D. Ill.) ($3.5 million fax based settlement);
              b. Class Certification Rulings. Defeating a TCPA cell-phone based
                 class certification motion in Jamison v. First Credit Services, Inc.,
                 290 F.R.D. 92 (N.D. Ill. Mar. 28, 2013), reconsideration denied,
                 2013 U.S. Dist. LEXIS 105352 (N.D. Ill. July 29, 2013) and
                 decertifying a TCPA based class action in Pesce v. First Credit
                 Services, Inc., 2012 U.S. Dist. LEXIS 188745 (N.D. Ill. June 6,
                 2012);
              c. Federal Communication Commission (“FCC”) proceedings.
                 Obtaining favorable declaratory relief for a client before the FCC
                 relative to a TCPA junk facsimile-based cause of action (see
                 FCC’s Order of October 30, 2014, FCC14-164, in CG Docket
                 Nos. 02-278 and 05-338); and
              d. Appellate proceedings. On September 5, 2019, the Consumer
                 Finance Protection Bureau filed an amicus brief in support of
                 Mr. Vlahakis’ client in an appeal pending before the U.S. Court
                 of Appeals for the Seventh Circuit, Preston v. Midland Credit
                 Management, Inc., 18-3119.
       115.   Class certification is appropriate because the prosecution of individual

actions by class members would: (a) create the risk of inconsistent adjudications that

could establish incompatible standards of conduct for Defendants, and/or (b) as a

practical matter, adjudication of the Plaintiff’s claims will be dispositive of the interests

of class members who are not parties.

       116.   Common questions of law and fact predominate over any questions

affecting only individual members, and a class action is superior to other methods for

the fair and efficient adjudication of the controversy because:

          a. The evidence of the absence of consent relative to putative class
             members will result in the fair and efficient adjudication of class
             members’ claims without the need for separate or individualized
             proceedings;

          b. Evidence regarding defenses or any exceptions to liability that
             Defendants may assert and attempt to prove will come from
             business records and will not require individualized or separate
             inquiries or proceedings;



                                             22
    Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 23 of 34 PageID #:1



         c. Defendants have acted and are continuing to act pursuant to
            common policies or practices in the same or similar manner with
            respect to all class members;

         d. The amount likely to be recovered by individual class members
            does not support individual litigation;

         e. A class action will permit a large number of relatively small claims
            involving virtually identical facts and legal issues to be resolved
            efficiently in one proceeding based upon common proofs;

         f. This case is inherently manageable as a class action in that
            Defendants:

                    (i)    specifically targeted persons (both businesses and
                           individuals)    to   receive  unsolicited facsimile
                           transmissions ;
                    (ii)   purchased a list of advertising leads from a third-
                           party;
         g. This case is inherently manageable as a class action in that
            Defendants:

                    (i)    business records from Defendants will readily
                           identify class members and establish liability and
                           damages;
                    (ii)   business records from one or more third-parties will
                           readily identify class members and establish liability
                           and damages;

         h. Liability and damages can be established for the Plaintiff and the
            class with the same common proofs because statutory damages are
            provided for in the statute and are the same for all class members
            and can be calculated in the same or a similar manner;

         i.   A class action will result in an orderly and expeditious
              administration of claims and it will foster economics of time, effort
              and expense;

         j.   A class action will contribute to uniformity of decisions concerning
              the actions taken by Defendants; and

         k. the claims of the class are likely to go unaddressed absent class
            certification.
      117.    More than forty (40) Illinois companies or persons in the State of Illinois

received the Subject Facsimile or something similar to the Subject Facsimile without

their consent and were harmed in a similar manner as alleged above by Plaintiff.



                                           23
     Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 24 of 34 PageID #:1



       118.   Upon information and belief, because unsolicited facsimiles are generally

sent out en masse, and because Plaintiff did not consent to receive the Subject

Facsimiles, it is plausible to allege that one or more of the Defendants have individually

or collectively sent, and continue to send, dozens, and up to hundreds of similar

unsolicited advertisements via facsimile in violation of the TCPA.

       119.   The TCPA provides a private right of action to bring this action on behalf

of Plaintiff and the putative class members to redress Defendants’ violations of the Act

and provides for statutory damages. 47 U.S.C. §227(b)(3).

       120.   Plaintiff intends to certify a class which includes the Subject Facsimile and

all other similar unsolicited advertising facsimiles sent during the four years prior to the

filing of this civil action through the present.

       121.   The unlawful sending of the Subject Facsimile and other similar

unsolicited facsimiles to Plaintiff and other putative class members caused Plaintiff and

the putative class members to suffer damages.

       122.   The unlawful sending of the Subject Facsimile to Plaintiff and the unlawful

sending of other similar unsolicited facsimiles to class members caused Plaintiff and the

recipients to use and waste paper and toner when they printed the subject facsimiles.

       123.   The unlawful sending of the Subject Facsimile to Plaintiff and the unlawful

sending of other similar unsolicited facsimiles to class members occupied and/or

depleted their telephone lines, data lines, computer storage related to the operation of

their facsimile machines.

       124.   The unlawful sending of the Subject Facsimile to Plaintiff and the unlawful

sending of other similar unsolicited facsimiles to class members caused Plaintiff and the

class members and/or their employees to waste time receiving, reviewing and routing

the unsolicited and unlawful facsimiles.




                                             24
    Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 25 of 34 PageID #:1



      125.    This wasted time could have been spent on the Plaintiff’s and the other

class members’ business activities.

      126.    Just like with Plaintiff, Defendants cannot demonstrate that they had the

consent of the recipients of each facsimile advertisement.

      127.    The unlawful sending of the Subject Facsimile to Plaintiff and the unlawful

sending of other similar unsolicited facsimiles to class members interrupted the

Plaintiff’s and other class members’ privacy interests in being left alone and free from

unsolicited “junk” facsimiles.

                   COUNT IV – Class Action Claims vs. Wyndham

      128.    Plaintiff incorporate the above paragraphs as if fully set forth.

      129.    The Subject Facsimiles were intentionally sent to putative class members

by Wyndham.

      130.    Defendant Wyndham violated the TCPA and the regulations promulgated

thereunder by sending the Subject Facsimile to putative class members without the

permission of the putative class members and without a valid EBRs.

      131.    Defendant Wyndham intentionally violated the TCPA by sending or

causing the Subject Facsimile to be sent in this manner.

      132.    In accordance with FRCP 23(b)(1), (b)(2) and (b)(3), Plaintiff brings this

class action pursuant to the TCPA, on behalf of the following class of persons:

              All persons in the United States who (1) on or after four
              years prior to the filing of this action, (2) were sent
              telephone facsimiles of material advertising the commercial
              availability or quality of any property, goods, or services by
              Wyndham and in particular, vacation packages like the one
              attached to this Notice (attaching the Subject Fax).

       133.   Since Defendant Wyndham has the burden of proof of demonstrating

consent, it is free to assert that it had obtained “prior express invitation or permission”




                                            25
     Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 26 of 34 PageID #:1



to send fax advertisements or that it has or had an established business relationship

with proposed class members.

       134.   Alternatively, Plaintiff intends the above class to include everyone who

received similar variations of unsolicited facsimile advertisement.

       135.   Alternatively, Plaintiff brings this class action pursuant to the TCPA, on

behalf of the following class of persons:

               All persons located in the State of Illinois who (1) on or after
               four years prior to the filing of this action, (2) were sent
               telephone facsimiles of material advertising the commercial
               availability or quality of any property, goods, or services by
               Wyndham and in particular, vacation packages like the one
               attached to this Notice (attaching the Subject Fax).

       WHEREFORE, Plaintiff, on behalf of the above defined class members, demands

judgment in its favor and against Defendant Wyndham:

              a.     award class members up to $1,500 for Defendant’s “willful or
                     knowing” violations of the TCPA ;

              b.     enjoin Defendant from additional violations of the TCPA; and

              c.     award pre-judgment interest, costs, and such further relief as the
                     Court may deem just and proper.

                        COUNT V – Class Action Claims vs. RCI

       136.   Plaintiff incorporate the above paragraphs as if fully set forth.

       137.   Defendant RCI violated the TCPA and the regulations promulgated

thereunder by sending the Subject Facsimile to putative class members without the

permission of the putative class members and without a valid EBRs.

       138.   Defendant RCI intentionally violated the TCPA by sending or causing the

Subject Facsimile to be sent in this manner.

       139.   In accordance with FRCP 23(b)(1), (b)(2) and (b)(3), Plaintiff brings this

class action pursuant to the TCPA, on behalf of the following class of persons:

               All persons in the United States who (1) on or after four




                                             26
     Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 27 of 34 PageID #:1



               years prior to the filing of this action, (2) were sent
               telephone facsimiles of material advertising the commercial
               availability or quality of any property, goods, or services by
               RCI and in particular, vacation packages like the one
               attached to this Notice (attaching the Subject Fax).

       140.   Since RCI has the burden of proof of demonstrating consent, it is free to

assert that it had obtained “prior express invitation or permission” to send fax

advertisements or that it has or had an established business relationship with proposed

class members.

       141.   Alternatively, Plaintiff intends the above class to include everyone who

received similar variations of unsolicited facsimile advertisement.

       142.   Alternatively, Plaintiff brings this class action pursuant to the TCPA, on

behalf of the following class of persons:

               All persons located in the State of Illinois who (1) on or after
               four years prior to the filing of this action, (2) were sent
               telephone facsimiles of material advertising the commercial
               availability or quality of any property, goods, or services by
               RCI and in particular, vacation packages like the one
               attached to this Notice (attaching the Subject Fax).

       WHEREFORE, Plaintiff, on behalf of the above defined class members, demands

judgment in its favor and against Defendant RCI:

              a.      award class members up to $1,500 for Defendant’s “willful or
                      knowing” violations of the TCPA ;

              b.      enjoin Defendant from additional violations of the TCPA; and

              c.      award pre-judgment interest, costs, and such further relief as the
                      Court may deem just and proper.

                   COUNT VI – Class Action Claims vs. All Defendants

       143.   Plaintiff incorporate the above paragraphs as if fully set forth.

       144.   One or more of the JOHN DOE DEFENDANTS violated the TCPA and the

regulations promulgated thereunder by sending the Subject Facsimile to putative class




                                             27
    Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 28 of 34 PageID #:1



members without the permission of the putative class members and without a valid

EBRs.

        145.   One or more of the JOHN DOE DEFENDANTS intentionally violated the

TCPA by sending or causing the Subject Facsimile to be sent in this manner.

        146.   In accordance with FRCP 23(b)(1), (b)(2) and (b)(3), Plaintiff brings this

class action pursuant to the TCPA, on behalf of the following classes of persons:

               All persons in the United States who (1) on or after four
               years prior to the filing of this action, (2) were sent
               telephone facsimiles of material advertising the commercial
               availability or quality of any property, goods, or services by
               [insert Defendant name] o n b e h a l f o f Wyndham, and in
               particular, vacation packages like the one attached to this
               Notice (attaching the Subject Fax).

               All persons in the United States who (1) on or after four
               years prior to the filing of this action, (2) were sent
               telephone facsimiles of material advertising the commercial
               availability or quality of any property, goods, or services by
               [insert Defendant name] o n b e h a l f o f RCI, and in
               particular, vacation packages like the one attached to this
               Notice (attaching the Subject Fax).


        147.   Since Defendants have the burden of proof of demonstrating consent, they

are free to assert that they had obtained “prior express invitation or permission” to

send fax advertisements or that they had an established business relationship with

proposed class members.

        148.   Alternatively, Plaintiff intends the above class to include everyone who

received similar variations of unsolicited facsimile advertisement.

        149.   To the extent that one or more of the JOHN DOE DEFENDANTS violated

the TCPA, its or their conduct can be imputed to Wyndham and RCI because when the

JOHN DOE DEFENDANT(s) sent the Subject Facsimile in question, it did so on behalf

of and for the benefit of Wyndham and RCI.




                                            28
     Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 29 of 34 PageID #:1



       150.   Wyndham and RCI are vicariously liable for any violations of the TCPA

caused by the one or more of the JOHN DOE DEFENDANTS because, on information

and belief, Wyndham and RCI authorized or instructed the JOHN DOE DEFENDANTS

to send the Subject Facsimile in question.

       151.   Alternatively, Plaintiff brings this class action pursuant to the TCPA, on

behalf of the following class of persons:

               All persons located in the State of Illinois who (1) on or after
               four years prior to the filing of this action, (2) were sent
               telephone facsimiles of material advertising the commercial
               availability or quality of any property, goods, or services
               [insert Defendant name] o n b e h a l f o f Wyndham, and in
               particular, vacation packages like the one attached to this
               Notice (attaching the Subject Fax).

               All persons located in the State of Illinois who (1) on or after
               four years prior to the filing of this action, (2) were sent
               telephone facsimiles of material advertising the commercial
               availability or quality of any property, goods, or services
               [insert Defendant name] o n b e h a l f o f RCI, and in
               particular, vacation packages like the one attached to this
               Notice (attaching the Subject Fax).

       WHEREFORE, Plaintiff, on behalf of the above defined class members, demands

judgment in its favor and against all Defendants:

              a.      award class members up to $1,500 for each Defendants’ “willful or
                      knowing” violations of the TCPA ;

              b.      declare that Defendant Wyndham and/or RCI vicariously liable for
                      the conduct of any JOHN DOE DEFENDANT(S);

              c.      enjoin Defendants from additional violations of the TCPA; and

              d.      award pre-judgment interest, costs, and such further relief as the
                      Court may deem just and proper.

Count VII – Class Action Claim Pursuant to the Illinois Consumer Fraud Act

       152.   As alleged above, all of the Defendants are and were engaged in commerce

in the State of Illinois with regard to Plaintiff.




                                               29
    Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 30 of 34 PageID #:1



      153.   Defendant Wyndham violated Illinois Consumer Fraud Act, 815 ILCS

505/1, et seq., by sending or causing the Subject Facsimile to be sent to Plaintiff and

other Class Members.

      154.   Defendants RCI violated Illinois Consumer Fraud Act, 815 ILCS 505/1, et

seq., by sending or causing the Subject Facsimile to be sent to Plaintiff and other Class

Members.

      155.   One or more of the JOHN DOE DEFENDANTS violated Illinois Consumer

Fraud Act, 815 ILCS 505/1, et seq., by sending or causing the Subject Facsimile to be

sent to Plaintiff and other Class Members.

      156.   The Facsimiles are “advertisement[s]” as the term is defined by Section

505/1(a) of the ICFA.

      157.   Plaintiff is a “person” as defined by Section 505/1(c) of the ICFA.

      158.   Defendant Wyndham treated Plaintiff as a “consumer” as this term is

defined by Section 505/1(e) of the ICFA because it sought to solicit payment from

Plaintiff for what was being advertised on the Subject Facsimile.

      159.   Defendant RCI treated Plaintiff as a “consumer” as this term is defined by

Section 505/1(e) of the ICFA because it sought to solicit payment from Plaintiff for what

was being advertised on the Subject Facsimile.

      160.   One or more of the JOHN DOE DEFENDANTS treated Plaintiff as a

“consumer” as this term is defined by Section 505/1(e) of the ICFA because they sought

to solicit payment from Plaintiff for what was being advertised on the Subject Facsimile.

      161.   The Subject Facsimiles is an “advertisement” as this term is defined by

Section 505/1(a) of the ICFA.

      162.   According to Section 505/1(a) of the ICFA:

             The term “advertisement” includes the attempt by publication,
             dissemination, solicitation or circulation to induce directly or



                                             30
     Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 31 of 34 PageID #:1



              indirectly any person to enter into any obligation or acquire any title
              or interest in any merchandise and includes every work device to
              disguise any form of business solicitation by using such terms as
              "renewal", "invoice", "bill", "statement", or "reminder", to create an
              impression of existing obligation when there is none, or other
              language to mislead any person in relation to any sought after
              commercial transaction.

       163.   The Subject Facsimiles are a form of a “sale” as this term is defined by

Section 505/1(d) of the ICFA.

       164.   According to Section 505/1(d) of the ICFA, “[t]he term "sale" includes any

sale, offer for sale, or attempt to sell any merchandise for cash or on credit.”

       165.   The Subject Facsimile was a form of "trade" and/or "commerce" as these

terms are defined by Section 505/1(f) of the ICFA.

       166.   According to Section 505/1(f) of the ICFA:

              The terms "trade" and "commerce" mean the advertising, offering for
              sale, sale, or distribution of any services and any property, tangible
              or intangible, real, personal or mixed, and any other article,
              commodity, or thing of value wherever situated, and shall include
              any trade or commerce directly or indirectly affecting the people of
              this State.

       167.   The ICFA prohibits “[u]nfair methods of competition and unfair or

deceptive acts or practices.”

       168.   In relevant part, Section 505/2 states as follows:

              Unfair methods of competition and unfair or deceptive acts or
              practices, including but not limited to the use or employment of any
              deception, fraud, false pretense, false promise, misrepresentation
              or the concealment, suppression or omission of any material fact,
              with intent that others rely upon the concealment, suppression or
              omission of such material fact, or the use or employment of any
              practice described in Section 2 of the "Uniform Deceptive Trade
              Practices Act" . . . in the conduct of any trade or commerce. . . .

       169.   As alleged above and detailed below, one or more of the Defendants

violated Section 505/10a(a) of the ICFA.

       170.   Plaintiff did not consent to receiving the Subject Facsimile.




                                            31
     Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 32 of 34 PageID #:1



       171.   As set forth above, one or more of the Defendants violated ICFA by

transmitting the Subject Facsimile without Plaintiff’s consent.

       172.   As set forth above, one or more of the Defendants intentionally sent the

Subject Facsimiles, and the sending of the Subject Facsimiles constitutes an unfair or

deceptive act or practice "in the course of conduct involving trade or commerce.”

       173.   Plaintiff suffered tangible damages as a result of receiving the Subject

Facsimile in the form of wasted toner and paper, wear and tear of the subject facsimile

machine, and time wasted in terms of having to look at, print and dismiss the Subject

Facsimile for what it is – unsolicited junk.

       174.   Sending unsolicited facsimiles offends public policy.        Not only is the

sending of unsolicited facsimiles unlawful under the TCPA, it is a misdemeanor criminal

offense under Illinois law. See 720 ILCS 5/26-3.

       175.   Sending unsolicited facsimiles is oppressive because unsolicited facsimiles

impose a lack of meaningful choice and/or an unreasonable burden upon recipients.

       176.   A practice of sending unsolicited faxes does deprive consumers of choice,

given that they cannot avoid such faxes without turning off their fax machines.

       177.   Costs that are imposed on an unwilling consumer can constitute a

substantial injury.

       178.   Because unsolicited facsimiles are generally sent out en masse, and

because Plaintiff did not consent to receive the Subject Facsimile, it is plausible to allege

that one or more of the Defendants have sent, and continue to send, dozens, and up to

hundreds of similar unsolicited advertisements via facsimile in violation of ICFA.

       179.   On information and belief, more than forty (40) Illinois companies or

persons in the State of Illinois received similar unsolicited facsimiles as the Subject




                                               32
     Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 33 of 34 PageID #:1



Facsimile without their consent and were harmed in a similar manner as alleged above

by Plaintiff.

       180.     As alleged above, unsolicited faxes impose costs on unwilling consumers,

by wasting paper and toner, wearing down fax machines, and consuming employee time.

       181.     On information and belief, one or more of the Defendants have sent at least

three dozen similar unsolicited facsimiles to people and/or business entities in Illinois.

       182.     Defendants’ practice of sending unsolicited facsimiles has violated Illinois

public policy, deprived persons and businesses of the choice to not receive advertising

faxes, and caused a significant amount of harm to consumers, taken in the aggregate.

       183.     Accordingly, the Complaint plausibly suggests that the aggregate harm

caused by this practice would constitute substantial harm and thus unfair within the

meaning of the ICFA.

       WHEREFORE, Plaintiff, in his individual capacity, demands judgment in its

favor and against all Defendants, as follows:

                a. award Plaintiff and the class members an amount to be determined
                   to reimburse Plaintiff and the class members for the amount of
                   harm caused by Defendants’ violations of ICFA;

                b. award punitive damages;

                c. award statutory attorney’s fees and costs pursuant to ILCS
                   505/10a(c);

                d. declare that Defendant Wyndham and/or RCI vicariously liable for the
                   conduct of any JOHN DOE DEFENDANT(S);

                e. enjoin Defendants from additional violations of ICFA; and

                f. that the Court award pre-judgment interest, costs, and such further
                   relief as the Court may deem just and proper.




                                              33
    Case: 1:19-cv-06950 Document #: 1 Filed: 10/22/19 Page 34 of 34 PageID #:1



Plaintiff hereby demands a jury trial.

DATED: October 22, 2019


                                         Respectfully submitted,

                                         Plaintiff DIAMOND MOTORWORKS,
                                         individually, and as the representatives of
                                         a class of similarly situated persons

                                         /s/ James C. Vlahakis

                                         James C. Vlahakis
                                         Sulaiman Law Group, Ltd
                                         2500 South Highland Avenue #200
                                         Lombard, IL 60148
                                         Phone: (630) 581-5456
                                         jvlahakis@sulaimanlaw.com




                                          34
